Case 2:19-cv-00085-JMS-DLP Document 72 Filed 12/03/19 Page 1 of 1 PageID #: 2387




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Terre Haute Division


 ROGER TODD,                                            )
           Plaintiff,                                   )
                                                        )
        v.                                              ) Case No.          2:19-cv-85-JMS-DLP
                                                        )
 OCWEN LOAN SERVICING, INC., and                        )
 DEUTSCHE BANK NATIONAL TRUST CO., as                   )
 Trustee for NovaStar Mortgage Funding Trust,           )
 Series 2007-1                                          )
               Defendants.                              )


                                  NOTICE OF APPEARANCE

 TO:    The Clerk of Court and all parties of record:

        I am admitted or otherwise authorized to practice in this court, and I appear in this case as

 counsel for: Roger Todd, Plaintiff.

        Dated this 3rd day of December, 2019.

                                                Respectfully submitted,

                                                /s/ Rusty A. Payton
                                                Rusty A. Payton
                                                Payton Legal Group
                                                20 North Clark Street
                                                Suite 3300
                                                Chicago, Illinois 60602
                                                (773) 682-5210
                                                info@payton.legal
                                                Counsel for the Plaintiff
